Title: To George Washington from Charles Lee, 20 March 1796
From: Lee, Charles
To: Washington, George


          
            Dear Sir
            Sunday 20th March 1796
          
          I have very little doubt, that Mr John Marshall would not act as a commissioner under the treaty with Great Britain for deciding on the claims of creditors. I have been long acquainted with his private affairs and I think it almost impossible for him to undertake that office. If he would, I know not any objection that subsists against him—1st He is not a debtor, 2d He cannot be benefitted or injured by any decission of the commissioners—3d His being employed as counsel in suits of that kind furnishes no reasonable objection; nor do I know of any opinions that he has published or possesses that might with a view to impartiality, make him liable to be objected to.
          Mr Marshall is at the head of his profession in Virginia, enjoying every convenience & comfort in the midst of his friends and the relations of his wife at richmond, in a practice of his profession that annually produces about five thousand dollars an average, with a young and encreasing family; and under a degree of necessity to continue his profession for the purpose of complying with contracts not yet performed.
          I think it probable that Col. Innes would accept of this appointment—of him I cannot speak with as much certainty as I have done of Mr Marshall: But I believe he is neither a debtor nor a creditor—that he will not be benefitted nor injured by any decision of the commissioners, nor do I know of any opinions that he possesses or has published, that would make his impartiality be suspected—He and Mr B. Randolph married sisters—and though Mr B.R. is himself clear of british debts, there are some of his relations much involved—This circumstance affords in my mind no just objection to the appointment of Col. Innes, & the only one which I can think of is his reluctance to business and want of diligence—as the commissioners will have a clerk and sit as judges, I suppose he will if he undertakes this office be sufficiently active for its duties. I am most sincerely and respectfully your friend & humble servant
          
            Charles Lee
          
        